[Cite as In re J.N., 2022-Ohio-4373.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
IN THE MATTER OF: J.N.                         :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. Patricia A. Delaney, J.
                                               :       Hon. Craig R. Baldwin, J.
                                               :
                                               :
                                               :       Case No. 2022 CA 00033
                                               :
                                               :
                                               :       OPINION




CHARACTER OF PROCEEDING:                           Appeal from the Licking County Court of
                                                   Common Pleas, Juvenile Division, Case
                                                   No. F2018-0424


JUDGMENT:                                          Affirmed




DATE OF JUDGMENT ENTRY:                            December 6, 2022

APPEARANCES:

For - Appellee                                     For - Appellant

WILLIAM C. HAYES                                   ROBIN LYN GREEN
Licking County Prosecutor                          Box 157
J. BRANDON PIGG                                    Newark, OH 43058
Assistant Prosecutor
20 South Second Street, 4th Floor
Newark, OH 43055
Licking County, Case No. 2022 CA 00033                                                                      2


Gwin, P.J.

        {¶1}    Mother S.N. appeals the May 9, 2022 Judgment Entry entered by the

Licking County Court of Common Pleas, Juvenile Division, which overruled her objections

to the magistrate’s February 2, 2021 decision, and approved and adopted said decision

granting permanent custody of the minor child J.N.1 to the appellee Licking County Jobs

and Family services [ “LCJFS”] as the order of the court.

                                         Facts and Procedural History

        {¶2}    Mother is the biological mother of J.N. (b. Jan 23, 2014). 1T. at 14.2 She

has three other children. Id. The case was commenced by the filing of a complaint by

LCJFS alleging dependency on June 27, 2018. On August 29, 2018, the juvenile court

found J.N. to be a dependent child and placed the child into the temporary custody of

LCJFS. [Docket Entry No. 31]. The allegations of the complaint concerned Mother’s

substance abuse, domestic violence, financial and housing instability, and mental health

concerns. A case plan was developed which called for substance abuse treatment, drug

and alcohol testing, maintaining a stable home and employment, mental health

counseling, and visitation. 1T. at 66; State’s Exhibit A. Referrals were made by the

agency to facilitate achievement of case plan objectives. The objectives identified for

Mother to address the concerns included, completing a drug and alcohol assessment and

mental health assessment, as well as following all recommendations; submitting to

random drug screens; addressing concerns of anger and domestic violence; and




        1
        See, OH ST Supp. R. 44(H) and 45(D) concerning the use of personal identifiers.
        For clarity, the permanent custody hearing transcript will be referred to as, “__T.__,” signifying the
        2

volume and the page number.
Licking County, Case No. 2022 CA 00033                                                  3


obtaining safe and stable housing and income sufficient to meet the needs of the child.

1T. at 68.

       {¶3}   Semi-annual review hearings were conducted by the court. On May 21,

2019, LCJFS filed a motion to extend temporary custody. [Docket Entry No. 44]. By

Judgment Entry filed July 29, 2019, the juvenile court granted the request. [Docket Entry

No. 40].

       {¶4}   On November 26, 2019, LCJFS filed a motion for permanent custody. The

magistrate conducted a hearing on LCJFS’s motion for permanent custody on January 8,

2021, and January 27, 2012.

                                 Permanent Custody Hearing

                            Mother’s history of substance abuse

       {¶5}   Mother testified that she is "definitely an addict 100 percent". 1T. at 9.

Mother testified to a lengthy history of abuse with alcohol, methamphetamine, heroin,

marijuana, and unspecified painkillers prescribed for a broken back. 1T. at 9-11, 156;

160-161. Mother testified that she had been prescribed Suboxone for eleven years at the

time of her testimony. Id. Mother had been seeing a doctor by the name of Dr. Masone until

approximately August of 2017.     1T. at 159.    She originally received her Suboxone

prescription through Dr. Masone. 1T. at 160. Her present physician and substance abuse

counselor, Dr. Milroy Samuel of Complete HealthCare for Women has continued the

prescription for Suboxone. Dr. Samuel testified that Mother tested positive for marijuana

and amphetamine on January 7, 2021, the day before the permanent custody hearing.

1T. at 38.
Licking County, Case No. 2022 CA 00033                                                   4


       {¶6}   Mother testified that she has used heroin several years ago and has more

recently used methamphetamine, with her last use being sometime in August 2020. 1T.

at 10-11. She also acknowledged that, if tested, she believes she would be positive for

marijuana. 1T. at 10. Mother testified, she has "fallen off the wagon a lot," and, for the

last two years since the kids had been taken, fell off "hard core." 1T. at 11.

       {¶7}   Mother testified that she also attends AA meetings. 1T. at 15. Due to

COVID-19 the meetings are on-line and called “In This Room.” 1T. at 164-165. Mother

only attended these a few times. 1T. at 165. She has not received any other substance

abuse treatment. 1T. at 16.

       {¶8}   Bridget Lorenz-Lemberg, the lab director and toxicologist for Forensic

Fluids Laboratories, identified State's Exhibits E 1-3 as lab results for drug screens. 1T.

at 48, 54.    A drug screen from February 24, 2020, was collected by the ongoing

caseworker Amy Cline. 1T. at 54-55. This screen was negative for illegal drugs, but was

positive for alcohol. Id. at 55. Another drug screen was collected on November 19, 2019.

Id. at 55-56. Mother was positive for methamphetamine, marijuana, and buprenorphine

on this date. Id. at 56. The third drug screen was collected on August 6, 2020. 1T. at

57. Mother was positive for methamphetamine and alcohol on this date. Id. at 57-58.

Drug screens were also collected on December 6, 2019; September 6, 2019; and July

17, 2019, and all of those were negative for drugs. 1T. at 61-62. Andrew Elsworth,

Mother’s boyfriend, had a drug screen on August 6, 2020. 1T. at 58. Elsworth was

positive for methamphetamine and alcohol on this screen. Id. at 59.

       {¶9}   In order to address Mother’s substance abuse problems, LCJFS provided

Mother with information on the Licking County Alcohol Abuse Program [“LAPP”]. 1T. at
Licking County, Case No. 2022 CA 00033                                               5


77; 79.   Mother did attempt to go to LAPP, but was discharged unsuccessfully in

December 2018. 1T. at 77-78.

                                      Mother’s housing

      {¶10} Mother resides with her grandmother, adult daughter, and sometimes

boyfriend/ accountability partner Andrew Ellsworth. 1T. at 149; 175-176. Mother and

Mr. Ellsworth have an on-again, off-again relationship, and they at times fight after

drinking together. Mother lives in a basement apartment of the home. 1T. at 151. Mother

does chores in lieu of paying cash rent. 1T. at 21; 155-156. She described the house as

having four bedrooms upstairs, and indicated that the basement is a finished apartment

with a kitchen, living room, bedrooms, and bathrooms. 1T. at 150.

      {¶11} In November of 2020, Mother was found guilty of domestic violence

stemming from an event with her adult daughter. 1T. at 19. Due to these concerns, the

Agency has made referrals for Mother to obtain independent housing.

                                  Mother’s criminal history

      {¶12} Mother admitted that she received a prison sentence as a result of her

conviction for aggravated menacing in 2008. 1T. at 20-21. Mother admitted to prior

convictions for domestic violence, criminal damaging, and drug paraphernalia in 2011;

disorderly conduct in 2010; and violating a protection order and telecommunications

harassment in 2008. 1T. at 20. In November of 2020, Mother was found guilty of

domestic violence stemming from an event with her adult daughter. 1T. at 19.

      {¶13} J.N. was born while Mother was incarcerated. 1T. at 177. J.N. was taken

in by the maternal grandmother while Mother was still in prison. 1T. at 178.
Licking County, Case No. 2022 CA 00033                                                  6


                                Mother’s employment history

      {¶14} Mother did obtain employment for over six months with S&J Painting, but

has been inconsistent since then. 1T. at 22-23. Mother did report working for Taco Bell

on call in June of 2020, but has reported being unemployed since December 2020. 1T.

at 24; 76; 156-157. Mother admitted that she is currently unemployed. 1T. at 23-24; 156.

                                      Mother’s visitation

      {¶15} Mother does have supervised visits at the agency with J.N. 1T. at 80. Over

the last two years, Mother has missed six visits and has canceled a few more. Id. at 86.

Overall, visitation between Mother and J.N. go well. 1T. at 92. However, in a visit in

February 2020, the ongoing caseworker was called to a visit and spoke to Mother. 1T. at

81. The caseworker testified that Mother was obviously intoxicated - she had glassy eyes

and was slurring her words. 1T. at 81-82. When questioned outside the presence of the

children, Mother admitted that she had been drinking prior to the visit and was drunk. Id.

at 83. Mother was allowed to re-enter the visit but had to be removed a short time later

when she started yelling and screaming. Id.

                                      Relative placement

      {¶16} S.F., Mother's step-father, testified he was married to the maternal

grandmother for 28 years and considers Mother to be a daughter. Id. at 5-6. He has had

custody of one of Mother's other daughters, for approximately five to six years. This

occurred while Mother was incarcerated. That child is now 11 years old. 2T. at 8.

      {¶17} S.F. testified that he works at High Tech Material Handling, where he travels

throughout the state and repairs forklifts. 2T. at 10. He testified that he had contacted

the agency about custody of J.N. Id. at 11-12. He believes J.N. knows him, as she lived
Licking County, Case No. 2022 CA 00033                                                   7


with them for approximately three years. Id. at 15. He did visit J.N. two or three times at

the agency in 2018. Id. He further testified that Mother just recently made him aware

there was a guardian ad litem [“GAL”] assigned to the case, but never provided him with

the name or phone number of the GAL. When asked, he stated that he does not see

Mother as a threat to J.N. despite his knowledge of her substance abuse issues. S.F.

also testified that he was aware of Mother's history of domestic violence and convictions

for the offense. S.F. indicated that his current girlfriend and her daughter also live with

him. They have been in the home since November or December 2018 and do not know

J.N. Id. He admitted that he does have a DUI from November 2017, and a domestic

violence conviction from the early 1990's. He does not know if his girlfriend has any

criminal convictions.

       {¶18} The magistrate found that,

              However, when [Mother] made unconfirmed allegations against

       [ S . F . ] the Agency did not pursue any further investigation into his

       potential for placement. While this is of concern to the Court, it must be

       noted that no motion for custody was filed on behalf of [S.F.].

Magistrate’s Decision, Feb 2, 2021 at p. 3.

                                     Magistrate’s decision

       {¶19} After analyzing the applicable law, the magistrate ordered Mother’s

residual parental rights be terminated and permanent custody of J.N. be granted to

LCJFS. The magistrate found J.N. had been in the temporary custody of LCJFS for more

than twelve months of a consecutive 22-month period, and J.N. could not be placed with
Licking County, Case No. 2022 CA 00033                                                 8


Mother within a reasonable period of time and should not be placed with Mother. The

magistrate also found it was in J.N.’s best interest to grant permanent custody to LCJFS.

      {¶20} Mother filed objections to the magistrate’s decision on February 16, 2021.

[Docket Entry No. 155].

      {¶21} On April 2, 2021, Mother’s attorney filed a Notice of Withdraw of Objection

on behalf of Mother and a Motion to Withdraw as Counsel. Said requests were granted

by Judgment Entry filed on April 8, 2021.

      {¶22} Mother subsequently obtained alternative counsel.         On May 10, 2021,

counsel on behalf of Mother requested that the Notice of Withdraw filed April 2, 2021 be

set aside and that Mother be permitted to proceed with her objection. The juvenile court

granted the motion and gave Mother fourteen days to file supplemental objections as the

transcript had been filed on March 19, 2021. On June 2, 2021, Mother timely filed a

supplemental objection. On June 7, 2021, the state timely filed a response to Mother’s

supplemental objections.

                                    Trial court’s decision

      {¶23} Via Judgment Entry filed May 9, 2022, the juvenile court overruled Mother’s

objections. The court found,

             The Magistrate's Decision, filed February 2, 2021, was not against

      the manifest weight of the evidence. The Magistrate did not err in finding

      that [J.N.] could not be placed with [Mother] or [Father] within a reasonable

      time or should not be placed with [Mother]. Clear and convincing evidence

      was presented that the Agency made reasonable case planning and diligent

      efforts to assist [Mother] to remedy the problems that initially caused [J.N.]
Licking County, Case No. 2022 CA 00033                                                  9


      to be placed outside the child's home and that [Mother] failed continuously

      and repeatedly to substantially remedy said conditions.

                                          ***

             Clear and convincing evidence was presented that at the time of the

      filing of the Motion for Permanent Custody [J.N.] had been in the temporary

      custody of the Agency for twelve (12) or more months of a consecutive

      twenty-two (22)-month period. Clear and convincing evidence was also

      presented that a grant of permanent custody of [J.N.] to the Agency is in the

      child's best interest. Thus, permanent custody should be granted for both

      reasons.

Opinion/Judgment Entry, May 9, 2022 at 16-17.

                                      Assignment of Error

      {¶24} Mother raises one Assignment of Error:

      {¶25} “I. THE TRIAL COURT'S ENTRY GRANTING PERMANENT CUSTODY

TO THE AGENCY IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

                                       Law and Analysis

      {¶26} Initially we note a deficiency in Mother’s appellate brief; it does not comply

with App.R. (A)(7), which provides,

             The appellant shall include in its brief, under the headings and in the

      order indicated, all of the following: * * * An argument containing the

      contentions of the appellant with respect to each assignment of error

      presented for review and the reasons in support of the contentions, with
Licking County, Case No. 2022 CA 00033                                                    10


       citations to the authorities, statutes, and parts of the record on which

       appellant relies. The argument may be preceded by a summary.

                                            ***

              (D) References in Briefs to the Record. References in the briefs to

       parts of the record shall be to the pages of the parts of the record involved;

       e.g., Answer p. 7, Motion for Judgment p. 2, Transcript p. 231. Intelligible

       abbreviations may be used.         If reference is made to evidence, the

       admissibility of which is in controversy, reference shall be made to the

       pages of the transcript at which the evidence was identified, offered, and

       received or rejected.

Emphasis added.

       {¶27} Because Mother fails to properly reference portions of the transcript

supporting her claims, Mother cannot demonstrate the claimed error. See Daniels v.

Santic, 11th Dist. Geauga No. 2004-G-2570, 2005-Ohio-1101, ¶13-15. See, also, App.R.

12(A)(2) and 16(A)(7); Graham v. City of Findlay Police Dept. 3rd Dist. Hancock No. 5-01-

32, 2002-Ohio-1215 at *4 (stating, "[t]his court is not obliged to search the record for some

evidence of claimed error.     * * * Rather, an appellant must tell the appellate court

specifically where the trial court's alleged errors may be located in the transcript"); State

ex rel. Petro v. Gold, 166 Ohio App.3d 371, 2006-Ohio-943 (10th Dist.), ¶ 94, appeal not

allowed, 110 Ohio St.3d 1439, 2006-Ohio-3862, reconsideration denied, 111 Ohio St.3d

1418, 2006- Ohio-5083; Porter v. Keefe, 6th Dist. Erie No. E-02-018, 2003-Ohio-7267,

¶ 109-113.
Licking County, Case No. 2022 CA 00033                                                      11


       {¶28} According to App. R. 12(A)(2), "The court may disregard an assignment of

error presented for review if the party raising it fails to identify in the record the error on

which the assignment of error is based or fails to argue the assignment separately in the

brief, as required under App. R. 16(A).” An appellate court may rely upon App.R. 12(A) in

overruling or disregarding an assignment of error because of "the lack of briefing" on the

assignment of error. Hawley v. Ritley, 35 Ohio St.3d 157, 159, 519 N.E.2d 390, 392-

393(1988); Abon, Ltd. v. Transcontinental Ins. Co., 5th Dist. Richland No. 2004-CA-0029,

¶100; State v. Miller, 5th Dist. Ashland No. 04-COA-003, 2004-Ohio-4636, ¶41. "Errors

not treated in the brief will be regarded as having been abandoned by the party who gave

them birth.” Uncapher v. Baltimore & Ohio Rd. Co., 127 Ohio St. 351, 356, 188 N.E. 553,

555(1933).

       {¶29} In addition, this Court has held that our district will no longer allow Anders

briefs to be filed in cases involving termination of parental rights. In the matter of K.M.,

5th Dist. Tuscarawas No. 2019 AP 08 033, 2020-Ohio-350, ¶17. See also, In re: N.C. and

A.C., 2nd Dist. Montgomery Nos. 28105, 28117, 2019-Ohio-567, ¶80-89. (Discussing the

use of Anders briefs in permanent custody cases).

       {¶30} In the interest of justice, we shall attempt to address Mother’s assignment

of error.

                                  Standard of Appellate Review

       {¶31} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169(1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551(1972). A parent's interest in the care, custody,

and management of his or her child is “fundamental.” Id.; Santosky v. Kramer, 455 U.S.
Licking County, Case No. 2022 CA 00033                                                      12


745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599(1982). The permanent termination of a parent's

rights has been described as, “* * * the family law equivalent to the death penalty in a

criminal case.” In re Smith, 77 Ohio App.3d 1, 16, 601 N.E.2d 45(6th Dist. 1991).

Therefore, parents “must be afforded every procedural and substantive protection the law

allows.” Id. An award of permanent custody must be based upon clear and convincing

evidence. R.C. 2151.414(B)(1).

       {¶32} The Ohio Supreme Court has delineated our standard of review as follows,

“clear and convincing evidence” is “[t]he measures or degree of proof that will produce in

the mind of the trier of fact a firm belief or conviction as to the allegations sought to be

established. It is intermediate, being more than a mere preponderance, but not to the

extent of such certainty as required beyond a reasonable doubt as in criminal cases. It

does not mean clear and unequivocal.” In re Estate of Haynes, 25 Ohio St.3d 101, 103-

104, 495 N.E.2d 23 (1986). In Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E. 2d 118

(1954), the Supreme Court further cautioned,

              The mere number of witnesses, who may support a claim of one or

       the other of the parties to an action, is not to be taken as a basis for resolving

       disputed facts.     The degree of proof required is determined by the

       impression, which the testimony of the witnesses makes upon the trier of

       facts, and the character of the testimony itself. Credibility, intelligence,

       freedom from bias or prejudice, opportunity to be informed, the disposition

       to tell the truth or otherwise, and the probability or improbability of the

       statements made, are all tests of testimonial value. Where the evidence is

       in conflict, the trier of facts may determine what should be accepted as the
Licking County, Case No. 2022 CA 00033                                                     13


       truth and what should be rejected as false. See Rice v. City of Cleveland,

       114 Ohio St. 299, 58 N.E.2d 768.

161 Ohio St. at 477-478. (Emphasis added). A court of appeals will affirm the trial court's

findings “if the record contains competent, credible evidence by which the court could

have formed a firm belief or conviction that the essential statutory elements for a

termination of parental rights have been established.”        In re Adkins, 5th Dist. Nos.

2005AP06–0044 and 2005AP07–0049, 2006-Ohio-431, 2006 WL 242557, ¶17.

                        Requirements for Permanent Custody Awards

       {¶33} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon filing of a motion for permanent custody of a

child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

       {¶34} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply:

              (a) The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period, or has not been in the temporary custody of one

       or more public children services agencies or private child placing agencies

       for twelve or more months of a consecutive twenty-two-month period if, as
Licking County, Case No. 2022 CA 00033                                                14


       described in division (D)(1) of section 2151.413 of the Revised Code, the

       child was previously in the temporary custody of an equivalent agency in

       another state, and the child cannot be placed with either of the child's

       parents within a reasonable time or should not be placed with the child's

       parents;

              (b) the child is abandoned;

              (c) the child is orphaned and there are no relatives of the child who

       are able to take permanent custody; or

              (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period, or the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period and, as described in division (D)(1) of

       section 2151.413 of the Revised Code, the child was previously in the

       temporary custody of an equivalent agency in another state.

       {¶35} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.
Licking County, Case No. 2022 CA 00033                                                 15


                Temporary Custody for at least 12 out of a consecutive 22-month

                            period-R.C. 2151.414(B) (1) (d).

      {¶36} The “12 of 22” provisions set forth in R.C. 2151.413(D)(1) and R.C.

2151.414(B)(1)(d) balance the importance of reuniting a child with the child’s parents

against the importance of a speedy resolution of the custody of a child. In re C.W., 104

Ohio St.3d 163, 2004–Ohio–6411, 818 N.E.2d 1176, ¶22.           Through the “12 of 22”

provisions in the permanent-custody statutes, the legislature provides parents with 12

months to work toward reunification before an agency can institute a permanent-custody

action asserting R.C. 2151.414(B)(1)(d) grounds. Id.

      {¶37} “Before a public children-services agency or private child-placing agency

can move for permanent custody of a child on R.C. 2151.414(B) (1) (d) grounds, the child

must have been in the temporary custody of an agency for at least 12 months of a

consecutive 22-month period.” In re: C.W., 104 Ohio St.3d 163, 2004-Ohio-6411, 818

N.E.2d 1176 at paragraph one of the syllabus. When calculating this time period, the

Court in C.W. cautioned, “the time that passes between the filing of a motion for

permanent custody and the permanent-custody hearing does not count toward the 12-

month period set forth in R.C. 2151.414(B)(1)(d).” Id. at 167, 2004-Ohio-6411, 818

N.E.2d at 1180, ¶26.

      {¶38} R.C. 2151.414(B)(1)(e) states that, “[f]or the purposes of division (B)(1) of

this section, a child shall be considered to have entered the temporary custody of an

agency on the earlier of the date the child is adjudicated pursuant to section 2151.28 of

the Revised Code or the date that is sixty days after the removal of the child from home.”
Licking County, Case No. 2022 CA 00033                                                   16


       {¶39} J.N. was removed from Mother’s home June 26, 2018. Pursuant to R.C.

2151.414(B)(1)(e) sixty days from June 26, 2018 would be Saturday, August 25, 2018.

The juvenile court adjudicated J.N. a dependent child by Judgment Entry filed August 29,

2018. [Docket Entry No. 31].

       {¶40} Accordingly, the “earlier date” that J.N. will be deemed to have enter the

temporary custody of LCJFS for purposes of R.C. 2151.414(B)(1)(d) is August 25, 2018.

LCJFS filed the Motion for Permanent custody on November 26, 2019, 1 year, 3 months

and 1 day after J.N. is considered to have entered the temporary custody of LCJFS.

       {¶41} Accordingly, the trial court correctly found that J.N. had been in the

temporary custody of the LCJFS for over twelve months of a consecutive 22-month

period.

       {¶42} As findings under R.C. 2151.414(B)(1)(a) and R.C. 2151.414(B)(1)(d) are

alternative findings, each is independently sufficient to use as a basis to grant the motion

for permanent custody. In re Daltoni, 5th Dist. Tuscarawas No. 2007 AP 0041, 2007-

Ohio-5805. This finding alone, in conjunction with a best interest finding, is sufficient to

support the grant of permanent custody. In re Calhoun, 5th Dist. Stark No. 2008CA00118,

2008-Ohio-5458.

       {¶43} Because Mother has not challenged the twelve of twenty-two-month finding

as to the child, we would not need to address the merits of Mother’s assignment of error.

However, even if we consider Mother’s arguments the trial court did not err in determining

the child cannot be placed with Mother at this time or within a reasonable period of time.
Licking County, Case No. 2022 CA 00033                                                    17


          Parental Placement within a Reasonable Time– R.C. 2151.414(B)(1)(a).

       {¶44} The court must consider all relevant evidence before determining the child

cannot be placed with either parent within a reasonable time or should not be placed with

the parents. R.C. 2151.414(E). The statute also indicates that if the court makes a finding

under R.C. 2151.414(E)(1)-(15), the court shall determine the children cannot or should

not be placed with the parent. A trial court may base its decision that a child cannot be

placed with a parent within a reasonable time or should not be placed with a parent upon

the existence of any one of the R.C. 2151.414(E) factors. The existence of one factor

alone will support a finding that the child cannot be placed with the parent within a

reasonable time. See In re William S., 75 Ohio St.3d 95, 1996–Ohio–182, 661 N.E.2d

738; In re Hurlow, 4th Dist. Gallia No. 98 CA 6, 1997 WL 701328 (Sept. 21, 1998); In re

Butcher, 4th Dist. Athens No. 1470, 1991 WL 62145(Apr. 10, 1991).

       {¶45} R.C. 2151.414(E) sets forth factors a trial court is to consider in determining

whether a child cannot be placed with either parent within a reasonable period of time or

should not be placed with the parents. Specifically, Section (E) provides, in pertinent part,

as follows:

              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and

       convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the
Licking County, Case No. 2022 CA 00033                                                  18


       Revised Code that one or more of the following exist as to each of the child’s

       parents, the court shall enter a finding that the child cannot be placed with

       either parent within a reasonable time or should not be placed with either

       parent:

              (1) Following the placement of the child outside the child’s home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child’s home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for changing parental conduct to allow them to resume and

       maintain parental duties.

                                            ***

              (16) Any other factor the court considers relevant.

       {¶46} As set forth above, the trial court’s findings are based upon competent

credible evidence. The record includes the recommendation of the guardian ad litem for

the child, and the testimony of the witnesses at trial. The magistrate was in the best

position to determine the credibility of the witnesses.

       {¶47} The juvenile court found that LCJFS had made reasonable efforts to prevent

the removal, to eliminate the continued removal, or to make it possible for J.N. to return
Licking County, Case No. 2022 CA 00033                                                 19


home safely to Mother’s home.          In the instant case the trial court cited R.C.

2151.414(B)(1)(d) (“12 of 22”); R.C. 2151.414(E)(1) (reasonable efforts) and R.C.

2151.414(E)(4) (failure to remedy conditions).

       {¶48} The record supports the juvenile court’s finding that Mother has not shown

consistent sustained progress to have the child returned to her custody. She continues to

suffer with alcohol and illegal drug abuse.   It does not appear that Mother has been able

to apply any behavioral changes that she has attempted to learn.          Despite offering

numerous services, Mother was unable or unwilling to mitigate the concerns that led to

the child’s removal. As set forth in our Statement of the Facts and Case, supra, we find

there was sufficient and substantial competent evidence Mother failed to remedy the

problems which initially caused the removal of J.N. from her home. The case plan

developed by the Agency also identified the need for Mother to engage in mental health

treatment. 1T. at 10. Aside from the unsuccessful termination in LAPP in 2018, Mother

did not seek any mental health programming as recommended by the Agency. Id.

       {¶49} A parent’s successful completion of the terms of a case plan is not

dispositive on the issue of reunification. The ultimate question under R.C. 2151.414(A)(1)

is whether the parent has substantially remedied the conditions that caused the child’s

removal. In re Shchigelski, 11th Dist. Geauga No. 99–G–2241, 2000 WL 1568388 (Oct.

20, 2000); In re McKenzie, 9th Dist. Wayne No. 95CA0015, 1995 WL 608285(Oct. 18,

1995). A parent can successfully complete the terms of a case plan yet not substantially

remedy the conditions that caused the children to be removed—the case plan is simply a

means to a goal, but not the goal itself. Hence, the courts have held that the successful

completion of case plan requirements does not preclude a grant of permanent custody to
Licking County, Case No. 2022 CA 00033                                                     20


a social services agency. In re J.L., 8th Dist. No. 84368, 2004–Ohio–6024, ¶ 20; In re

Mraz, 12th Dist. Nos. CA2002–05–011, CA2002–07–014, 2002–Ohio–7278. In the case

of In re: Summerfield, 5th Dist. Stark No. 2005CA00139, 2005-Ohio-5523, this Court

found where, despite marginal compliance with some aspects of the case plan, the exact

problems that led to the initial removal remained in existence, a court does not err in

finding the child cannot be placed with the parent within a reasonable time.

       {¶50} Mother loves and is bonded with her child.            However, the evidence

demonstrated the very little successful efforts Mother had made on the case plan. On

that point, the evidence demonstrates that any improvement that Mother has made in her

life is tentative and, perhaps, temporary, and that she is at risk of relapse. The trial court

found that, regardless of Mother’s compliance with aspects of her case plan, she was still

not able to be a successful parent to the child.

       {¶51} We find there is competent and credible evidence to support the trial court’s

determination that J.N. cannot be placed with Mother within a reasonable time or should

not be placed with Mother.

                                       Reasonable Efforts

       {¶52} Mother further contends the finding that LCJFS made reasonable efforts to

reunify the child with Mother is against the manifest weight of the evidence.

       {¶53} The Supreme Court of Ohio in In re C.F., 113 Ohio St. 3d 73, 78, 862 N.E.

2d 816, 821(2007) noted,

              [N]o one section of the Revised Code addresses the concept of

       reasonable efforts. Overall, Ohio’s child-welfare laws are designed to care

       for and protect children, ‘whenever possible, in a family environment,
Licking County, Case No. 2022 CA 00033                                                   21


      separating the child from the child’s parents only when necessary for the

      child’s welfare or in the interests of public safety.’ R.C. 2151. 01(A). To

      that end, various sections of the Revised Code refer to the agency’s duty to

      make reasonable efforts to preserve or reunify the family unit. For example,

      R.C. 2151. 412 requires the agency to prepare and maintain a case plan for

      children in temporary custody with the goal ‘to eliminate with all due speed

      the need for the out-of-home placement so that the child can safely return

      home.’    Under R.C. 2151.413(D)(3)(b), an agency may not file for

      permanent custody under R.C. 2151. 413(D) - the ‘12 months out of 22 rule’-

      ‘[i]f reasonable efforts to return the child to the child’s home are required

      under section 2151. 419’ and the agency has not provided the services

      required by the case plan.

      {¶54} A “reasonable effort” is “* * * an honest, purposeful effort, free of malice and

the design to defraud or to seek an unconscionable advantage.” In re Weaver, 79 Ohio

App.3d 59, 63, 606 N.E.2d 1011(12th Dist. 1992). The issue is not whether there was

anything more the agency could have done, but whether the agency’s case planning and

efforts were reasonable and diligent under the circumstances of the case. In re J.D., 3rd

Dist. Hancock Nos. 5-10-34, 2011-Ohio-1458. The child’s health and safety is paramount

in determining whether reasonable efforts were made. In re R.P., 5th Dist. Tuscarawas

No. 2011-Ohio-5378.

      {¶55} R.C. 2151.419 requires the trial court to determine whether the agency filing

the complaint for custody “has made reasonable efforts * * * to eliminate the continued

removal of the child from his home, or to make it possible for the child to return home.”
Licking County, Case No. 2022 CA 00033                                                     22


Subsection (B)(1) mandates the trial court to issue written findings of fact setting forth the

reasonable efforts made by the agency, including a brief description of “the relevant

services provided by the agency to the family of the child and why those services did not

prevent the removal of the child from his home or enable the child to return home.”

       {¶56} However, even where a trial court has failed to include in its judgment entry,

the findings contemplated by R.C. 2151.419(B)(1) we have found that the ultimate issue

is the reasonableness of the Department’s efforts, and have concluded those efforts may

be determined from the record.        In the matter of Kell/Bess Children, 5th Dist. No.

97CA0278, 1998 WL 401767(Mar. 23, 1998); Hunt v. Ickes, 5th Dist. Tuscarawas No.

2014 AP 08 0032, 2015-Ohio-309, ¶19.

       {¶57} We find there is competent and credible evidence to support the trial court’s

determination that LCJFS efforts were reasonable and diligent under the circumstances

of the case. We find that the record supports that LCJFS was working toward the goal

of reunification. We find no evidence of dishonest purpose, conscious wrongdoing, or

breach of duty on the part of LCJFS.

       {¶58} Having reviewed the record, we find that LCJFS made a good faith effort

to reunify Mother and her child. Furthermore, the record contains clear and convincing

evidence to support the court’s determination that the child could not be placed with

Mother.

                                 The Best Interest of the Child

       {¶59} An agency that seeks permanent custody of a child bears the burden of

proving by clear and convincing evidence that the grant of permanent custody is in the
Licking County, Case No. 2022 CA 00033                                                      23


child’s best interest. In re B.C., 141 Ohio St.3d 55, 2014-Ohio-4558, 21 N.E.3d 308, ¶

26.

       {¶60} R.C. 2151.414(D) requires the trial court to consider all relevant factors in

determining whether the child’s best interests would be served by granting the permanent

custody motion. These factors include but are not limited to: (1) the interrelationship of

the child with others; (2) the wishes of the child; (3) the custodial history of the child; (4)

the child’s need for a legally secure placement and whether such a placement can be

achieved without permanent custody; and (5) whether any of the factors in divisions (E)(7)

to (11) apply.

       {¶61} The factors in R.C. 2151.414(E)(7) through (11), which are referred to in

R.C. 2151.414(D)(1)(e), involve a parent’s having been convicted of or pleaded guilty to

specific criminal offenses against the child, the child’s sibling or another child who lived

in the parent’s household; a parent’s withholding medical treatment or food from the child;

a parent’s repeatedly placing the child at substantial risk of harm because of alcohol or

drug abuse; a parent’s abandoning the child; and a parent’s having had parental rights

as to the child’s sibling involuntarily terminated.

       {¶62} No one element is given greater weight or heightened significance. In re

C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816. R.C. 2151.414(D)(1) does

not require a juvenile court to make specific findings regarding each best-interest factor

listed in R.C. 2151.414(D)(1) or to include in its decision or judgment entry a written

discussion of each of those factors. In re: A.M., 166 Ohio St.3d 127, 2020-Ohio-5102,

184 N.E.3d 1, ¶33.
Licking County, Case No. 2022 CA 00033                                                   24


       {¶63}   A child’s best interests are served by the child being placed in a permanent

situation that fosters growth, stability, and security. We have frequently noted, “[t]he

discretion which the juvenile court enjoys in determining whether an order of permanent

custody is in the best interest of a child should be accorded the utmost respect, given the

nature of the proceeding and the impact the court’s determination will have on the lives

of the parties concerned.” In re Mauzy Children, 5th Dist. No. 2000CA00244, 2000 WL

1700073 (Nov. 13, 2000), citing In re Awkal, 85 Ohio App.3d 309, 316, 642 N.E.2d 424

(8th Dist. 1994).

       {¶64} No evidence was presented that J.N. has a relationship with any extended

family members. J.N. has been placed with the same foster family since her removal and

all of her needs are being met. 1T. at 88-90. J.N.’s foster family is interested in pursuing

her adoption Id.    The only relative to be mentioned by either parent for her placement

was Mother’s sister who was contacted and did not demonstrate an interest in pursuing

the placement of J.N. 1T. at 87-88. S.F. did not file a motion requesting legal custody of

J.N. No other person has filed a motion for legal custody of the child. J.N.’s need for a

legally secure permanent placement is immense and cannot be achieved without a grant

of permanent custody. Finally, the Guardian ad Litem recommended that the permanent

custody of the child be granted to the Agency. 2T. at 235-238. Nothing in the record

demonstrates that the child would benefit from giving Mother more time to work on her

case plan. Nothing in the record indicates that a grant of additional time to Mother would

result in a different outcome.
Licking County, Case No. 2022 CA 00033                                                  25


       {¶65} In short, the juvenile court’s judgment entry demonstrates that the court

satisfied its statutory duty to consider the best interest factors set out in R.C.

2151.414(D)(1)(a) through (e).

                                          Conclusion

       {¶66} For these reasons, we find that the trial court’s determination that Mother

had failed to remedy the issues that caused the initial removal and therefore J.N. could

not be placed with her within a reasonable time or should not be placed with her was

based upon competent credible evidence and is not against the manifest weight or

sufficiency of the evidence. We further find that the trial court’s decision that permanent

custody to LCJFS was in J.N.’s best interest was based upon competent, credible

evidence and is not against the manifest weight or sufficiency of the evidence.

       {¶67} Because the evidence in the record supports the trial court’s judgment, we

overrule Appellant-Mother’s sole assignment of error, and affirm the decision of the

Licking County Court of Common Pleas, Juvenile Court Division.

By Gwin, P.J.,

Delaney, J., and

Baldwin, J., concur